IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARMONI MASUD JOHNSON,

 

Plaintiff, :
Vv. : 3:15-CV-1232
: (JUDGE MARIANI)
SERGEANT MICHAEL ROSKOSCI,
Defendant.
MEMORANDUM OPINION
|. INTRODUCTION

Pending before the Court is Plaintiffs filing titled “Reconsideration EN BANC / Or
Notice Of Appeal To Contrary” (Doc. 60).' This filing is considered a motion for
reconsideration of the Court’s Memorandum Opinion and Order which adopted the
Magistrate Judge’s Report and Recommendation (Doc. 52), granted Defendant Roskosci’s
Motion for Summary Judgment (Doc. 46), denied Plaintiff's “Request[s] for Summary
Judgment” (Docs. 49, 50), entered judgment in favor of Defendant, and closed the case
(Docs. 58, 59). In the underlying 42 U.S.C. § 1983 action, Plaintiff alleged that Defendant
“illegally seized religious property, my necklace religious cultural tribal beeds [sic] and
discriminated against me and violated my freedom of religion and 4h amendment of United
States constitution.” (Doc. 1 at 2.) For the reasons discussed below, the Court concludes

Plaintiff has not presented a basis for reconsideration.

 

' Plaintiff states that his companion filing, Document 61, is a “[cJontinuation of his previous submission,
Document 60. (Doc. 61 at 1.) Therefore, citation to Plaintiff's motion for reconsideration may be to either
document.
Il. ANALYSIS

Plaintiff states that he “totally disagree[s]” with the Court’s Memorandum Opinion
(Doc. 60 at 3) and he requests reconsideration based on “the need to correct clear error or
prevent manifest injustice” (Doc. 61 at 1).

The purpose of a motion for reconsideration is “to correct manifest errors of law or
fact or to present newly discovered evidence.” Max's Seafood Café v. Quinteros, 176 F.3d
669, 677 (3d Cir.1999). “Accordingly, a judgment may be altered or amended if the party
seeking reconsideration shows at least one of the following grounds: (1) an intervening
change in the controlling law; (2) the availability of new evidence that was not available
when the court granted the motion for summary judgment; or (3) the need to correct a clear
error of law or fact or to prevent manifest injustice.” /d. (citing North River Ins. Co. v. CIGNA
Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.1995)).

Under the “new evidence’ prong, a court may consider “new evidence that was not
available when the court granted the motion for summary judgment.” Howard Hess Dental
Laboratories, 602 F.3d at 251. However, “new evidence’, for reconsideration purposes,
does not refer to evidence that a party obtains or submits to the court after an adverse
ruling. Rather, new evidence in this context means evidence that a party could not earlier
submit to the court because that evidence was not previously available.” /d. at 252
(citing De Long Corp. v. Raymond Int'l, Inc., 622 F.2d 1135, 1139-40 (3d
Cir.1980), overruled on other grounds by Croker v. Boeing Co., 662 F.2d 975 (3d Cir.1981)

(en banc )). This standard applies equally to litigants who proceed pro se. See,

2
e.g., Watson v. City of Philadelphia, Civ. A. 06-0883, 2006 WL 2818452, at *3 (E.D. Pa.
Sept.28, 2006).

Although “courts often take a dim view of issues raised for the first time in post-
judgment motions,” the Third Circuit has held that when evidence is “so fundamental” to the
disposition of the issue, then it is “not consistent with the wise exercise of discretion for the
District Court to [decline] even to consider it” as proof of manifest injustice. Max's Seafood
Café, 176 F.3d at 678 (internal quotation omitted). Thus, while “motions for
reconsideration should not be used to put forward arguments which the movant . . . could
have made but neglected to make before judgment,” Martin v. Finley, No. 3:15-CV-1620,
2019 WL 1473421, at *2 (M.D. Pa. Apr. 3, 2019) (quoting United States v. Jasin, 292
F.Supp. 2d 670, 677 (E.D. Pa. 2003)), exceptions may exist under the manifest injustice
inquiry. However, motions for reconsideration should not “be used as a means to reargue
matters already argued and disposed of or as an attempt to relitigate a point of
disagreement between the Court and the litigant.” /d. (quoting Donegan v. Livingston, 877
F. Supp. 2d 212, 226 (M.D. Pa. 2012)).

In addition to Plaintiff's general assertion that his motion is based on the need to
correct a clear error of law or prevent manifest injustice (Doc. 61 at 1), Plaintiff specifically
points to the Court’s finding that arguments raised in his objections did not challenge the
reasonableness or the validity of the policy upon which Defendant relied in confiscating his
beads as contraband (Doc. 61 (citing Doc. 58 at 9)). Plaintiff now posits that the prison

confiscation rule “is shown to be erroneously and arbitrarily cited and shown to be

3
discriminatory or vague in light of (exhibit A1) enclosed and defendant Michael Roskosci
have [sic] no way of justifying his invasion and discriminatory enforcement of rule 13 in light
of exhibit A1.” (Doc. 61 at 3.) This assertion, which Plaintiff appears to raise for the first
time in the pending motion, relies on the difference between procedures followed upon
commitment of an inmate to the facility (see Doc. 61 at 4 (Exhibit A1)) and the prison rule
regarding contraband, Rule 13 of the Department of Corrections Handbook, (Doc. 61 at 3).2

Rule 13 of the Department of Corrections Handbook states that “Inmates are not
allowed to possess contraband (contraband is any item not lawfully permitted to be kept
upon commitment, any item not (lawfully) obtained through the prison or any item altered or
changed from original condition or purpose.” (See Doc. 47 at 2 J 8.) “Commitment”
information contained in Exhibit A1 provides in pertinent part that “[a]ll personal property is
to be turned in, with the exception of “1 — plain link chain and religious medal which is no
larger than a 50 cent piece. All other items will not be permitted beyond the booking area.”
(Doc. 61 at 4 (Exhibit A1).)

In Defendant Roskosci’s Misconduct Report, he stated that he encountered Plaintiff
“wearing 2 altered rosaries” while he was making block rounds and cell searches. (Doc. 60
at 8.) He added that the alteration was that the crosses had been taken off the rosaries.

(/d.) In the Inmate Grievance filed in response to the misconduct, Plaintiff stated that he

 

2 As has been true throughout this case, Plaintiff makes conclusory assertions which are often difficult to

follow. Further, his presentation of material alleged to be related to or supportive of averments made can

best be described as disjointed and labyrinthine. Plaintiffs filings currently under consideration are no

exception. Regarding Exhibit A1, Plaintiff does not assert that he has submitted it to the Court previously.
4
does not call the beads rosary beads and he has a right, as a Muslim, to make the beads for
his prayers. (Doc. 60 at 12.) The Grievance Officer response was that Defendant Roskosci
correctly determined that the beads were altered. (/d.)

Plaintiff's filings fail to satisfy any recognized basis for reconsideration. To the extent
Plaintiff has not previously submitted the document identifying commitment procedures, the
cited material does not satisfy the “new evidence” standard set out above. To the extent
Plaintiff has not made the specific assertions considered here in a previous filing, he makes
no coherent argument that the evidence now cited must be considered to prevent manifest
injustice.

In the Memorandum Opinion to which Plaintiff objects, the Court liberally considered
whether a constitutional claim was buried in the morass of Plaintiffs disjointed assertions
and filings and, as one basis for granting Defendant's summary judgment motion, concluded
he had not presented evidence to support a finding that he had established a claim for trial.
(Doc. 58 at 6-13 & n.3.) Plaintiff does not present any argument that changes that
determination. Plaintiff does not provide any analysis as to how the commitment property
exclusion provision found in Exhibit A1 renders Defendant's enforcement of Rule 13
discriminatory or unconstitutional. While the commitment provision allows an inmate, upon
entering the facility, to retain possession of a “plain link chain and religious medal not larger
than a 50 cent piece” (Doc. 61 at 4), it does not inherently undermine the contraband rule
that “any item altered or changed from original condition or purpose” is contraband (Doc. 47

at 2 J 8) or create an inference of discrimination related to the enforcement of Rule 13.

5
Importantly, although Plaintiff does not call the confiscated beads “rosary beads,” he does
not dispute that the beads are generally known as such and that they had been altered with
the removal of the cross. In an exhibit which he identifies as a likeness of the confiscated
beads, rosary beads are depicted. (See Doc. 57 at 47.) Because the confiscated beads
were within the definition of contraband found in Rule 13, Plaintiff's conclusory assertions do
not point to a “need to correct a clear error of law or fact or to prevent manifest injustice,”
Max’s Seafood Café, 176 F.3d at 677.

Further, although Plaintiff states that he “totally disagree[s]” with the Court’s
Memorandum Opinion (Doc. 60 at 1), his current filings do not directly take issue with the
Court's conclusion that, even if Plaintiff did suffer a First Amendment violation, Defendant
was entitled to qualified immunity. (Doc. 58 at 14.) Thus, the Court does not find that
Plaintiff has presented any basis to reconsider that determination.

Ill. CONCLUSION

For the foregoing reasons, Plaintiff has not presented any basis for the Court to
reconsider its previous determinations that Defndant was entitled to summary judgment and
the case should be closed. Therefore, his motion for reconsideration (Doc. 60) will be

denied. An appropriate Order will be filed simultaneously with this Memorandum Opinion.

 

 

United States District Judge
